Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT/CN2018/125604, filed 12/29/2018. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 04/26/2018. It is noted, however, that applicant has not filed a certified copy of the 201810382710.3 application as required by 37 CFR 1.55.

Claims 1-13 have been examined.
This action is made FINAL.

Claim Rejections – 35 USC § 101

In light of the claim amendments the rejections to 101 claim rejections have been withdrawn.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening (dependent) claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102 (1) (a) as being anticipated by Long [CN 201210089714 A, 2012-03-29].

With respect to claim 1, Long teaches a method for searching information in applications, the method comprising:
determining a plurality of target applications carrying declaration information  from a list of installed applications [e.g. key information corresponding to the application programs], of a user equipment [e.g. downloaded by application program mall] wherein the declaration information comprises information on search interfaces for locating the plurality of target applications [e.g. provided a search term input interface for a user]; sending a search keyword from a user to each of the plurality of target applications via a respective search interface for the target application [e.g. receiving search terms inputted by the user through the search term input interface] (page 2, lines 4-10, receiving application programs provided by developers and key information corresponding to the application programs by an application program mall; downloading the application programs and receiving the key information from the application program mall by the mobile terminal; providing a search term input interface for a user by the mobile terminal and receiving search terms inputted by the user through the search term input interface; searching a first linked list according to the search terms by the mobile terminal to determine the application programs and/or functional interfaces of the application programs searched by the user);
receiving a search result from each of the plurality of target applications [e.g. according to the priority at the interface of storing in the first chained list sequencing display is carried out at a plurality of interfaces], wherein the search result is determined via a search performed by the target application based on the search keyword, wherein the search result comprises the search keyword and one or more page paths of target pages (page 7, lines 36- page 8, line 8, using portable terminal display application query interface, the user can input key word by the mode of literal or voice in search engine, and query page receives the key word of user's input as query word. Step S104, portable terminal is searched the first chained list with the application program of definite user search and/or the function interface of application program according to query word. Particularly, portable terminal at first carries out participle to obtain word segmentation result to query word, and then portable terminal carries out string matching with the application result of definite user search and/or the function interface of application program according to word segmentation result and the first chained list. The result of coupling is divided into fully mates, comprises coupling and part coupling. Coupling refers to both keyword (be the key word inputted of user with the first chained list in the key word stored) and equates fully, comprising pass that coupling refers to both keyword, to be one be another  and
generating a search display list comprising search results received from the plurality of target applications (page 8, lines 8-14, after searching the first chained list according to query word and determining the function interface of the application program of a plurality of user searches and/or application program, carry out sequencing display according to the height ordering of matching degree. In addition, when the matching degree at a plurality of interfaces is identical, according to the priority at the interface of storing in the first chained list sequencing display is carried out at a plurality of interfaces).

With respect to dependent claim 2, Long further teaches wherein the search display list comprises any combination of one or more of the search keyword, source application information of the target pages, summary information corresponding to the search keyword, and the page paths of the target pages (page 9, line 43- page 10, line 10, the application program store receives application program and key message corresponding to application program that the developer provides, key message comprises the first chained list, comprises the corresponding one or more key values of function interface in application program and the application program in the first chained list; Portable terminal is from application program store down load application program and receive key message; Portable terminal provides the query word inputting interface to the user, and receives the query word of user's 

With respect to dependent claim 3, Long further teaches wherein generating the search display list according to the search result information comprising: ranking the search result information according to a preset rule to obtain the search display list (page 7, lines 23-25, the first chained list also comprises priority, and priority is the priority that sorts when being identical matching degree in a plurality of interfaces, and the higher ordering of priority is more forward), where any combination of one or more of the search keyword, source application information, summary information corresponding to the search keyword and a page path of a target page, which correspond to each of the target pages (page 7, line 30-36, portable terminal is from application program store down load application program and receive key message. Particularly, the user is when set up applications, and portable terminal can extract the keyword message of this each function interface of application program from the application program installation kit, upgrades the correlation table information in the machine database, and the chained list information in the internal memory. Step S103, portable terminal provides the query word inputting interface to the user, and receives the query word of user's input by the query word inputting interface), are sequentially displayed (page 8, lines 13-14, when the matching degree at a plurality of interfaces is identical, according to the priority at the 

With respect to dependent claim 11, Long further teaches jumping to a source application corresponding to a target page according to a user's selection operation and the page path, to display page contents information of the target page in the source application (page 10, lines 16-20, if user selection certain function interface in the Search Results, then system call shows this function interface. Simultaneously, the priority that increases this function interface is made amendment to the corresponding relation between keyword and the function interface, then this modification is sent to service end so that service end can be carried out self-study according to the result that different user returns, and continues to optimize the first chained list).

With respect to dependent claim 12, Long teaches a computer-readable medium having computer-readable instructions stored thereon, the computer-readable instructions being executable by a processor to implement the method as recited in claim 1 (page 5, line 17-18, Fig. 1 is the process flow diagram of application program searching method in the portable terminal according to an embodiment of the invention).

With respect to dependent claim 13, Long further teaches a device for searching for information in applications, the device comprising: one or more processors; and a memory storing computer readable instructions, wherein the computer readable instructions, when executed, cause the processor to perform operations of the method as recited in claim 1 (page 14, lines 37-39, a plurality of steps or method can realize with being stored in the storage and by software or firmware that suitable instruction execution system is carried out).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over by Long in view of Huang teaches [US 20200371648 A1, 2017-11-30].

With respect to dependent claim 4, Long further teaches wherein determining a plurality of target applications carrying the declaration information comprising at least any one of: determining one or more target applications carrying declaration information from a list of installed applications of a user equipment (page 12, lines 4-7, portable terminal 120 is when downloading and installing application program, and obtaining, from a network device, a list of applications carrying declaration information, to select, from the list of applications, one or more target applications whose types are the same as those of applications in the list of installed applications of the user equipment (page 12, lines 9-17, the first chained list also comprises priority, when portable terminal 120 found a plurality of application programs and/or a plurality of function interface according to query word, portable terminal 120 sorted to a plurality of application programs  and/or a plurality of function interface according to priority. Particularly, also there is a precedence field in application program corresponding in the first chained list, search the application program or function interface that obtains according to string matching after, if a plurality of application programs and/or a plurality of function interface are arranged under the identical matching degree, then according to the precedence field in the first chained list these application programs and/or function interface are sorted, the higher ordering of priority is precedence field in the first chained list these application programs and/or function interface are sorted, the higher ordering of priority is more forward).
Long does not specifically teach obtaining a list of historically installed applications of the user equipment, to determine one or more east one target applications carrying the declaration information from the list of historically installed applications.
obtaining a list of historically installed applications of the user equipment, to determine at least one target application carrying the declaration information from the list of historically installed applications ([0084] the terminal automatically determines, based on the user's habit, an application that is most frequently used or least frequently used by the user in a particular period, an application that has been updated recently, an application that has been used recently, an application that is latest installed, an application that has been used at a historical time, an application that has been abnormally exited recently, or an application that has been exited recently).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Long with listing historical installed application programs of Huang. Such a modification would provide policy module analyze and obtain, through statistics collection, a corresponding application list based on the record of the user's application use behavior and an application shortcut presentation policy set by the user (Huang [0087]).

With respect to dependent claim 5, Long does not teach ranking the search result information based on historical parameter information corresponding to the target pages, wherein the historical parameter information comprises installation time of source applications of the target pages, information on a number of clicks on the target pages by the user, and dwell time on the target pages by the user.
ranking the search result information based on historical parameter information corresponding to the target pages, wherein the historical parameter information comprises installation time of source applications of the target pages, information on a number of clicks on the target pages by the user, and dwell time on the target pages by the user ([0116] FIG. 5(2) shows a screen for setting an application shortcut presentation policy on the terminal. S203. The terminal detects a user's selection operation on the policy option. Specifically, the user may select one policy, or may select a combination of a plurality of policies. This is not limited in this embodiment of this application. S204. The terminal determines a preset condition based on a policy selected by the user. Therefore, this embodiment of this application provides a method for setting an application shortcut presentation manner by a user, thereby improving user experience).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Long with listing historical installed application programs of Huang. Such a modification would provide policy module analyze and obtain, through statistics collection, a corresponding application list based on the record of the user's application use behavior and an application shortcut.

With respect to dependent claim 6, Long as modified by Huang further teaches  determining a weight value for each of the target pages based on the historical parameter information corresponding to the target pages and weight information corresponding to parameters in the historical parameter information; and
ranking the search result information according to the weight value for each of the target pages (Huang[0133] the terminal automatically determines, from an application on the first home screen based on a user's application use habit, the fourth application that meets the preset condition, and generates the fourth application icon. The application on the first home screen may be applications corresponding to all application icons included on the first home screen, or may be applications corresponding to all application icons displayed on the first home screen. The preset condition is at least one of the following conditions: an application that is most frequently used, an application that is latest installed, an application that is latest updated, and an application that is abnormally exited).

With respect to dependent claim 7, Long as modified by Huang further teaches  determining a weight value for each of the target pages based on the historical parameter information corresponding to the target pages (Huang [0088] a policy for the application that is most (least) frequently used in the particular period: Statistics collection may be performed in any time period, or may be performed in different time periods, for example, in an on-duty time period and an off-duty time period, a weekend and a working day, or customized time periods. Specifically, statistics collection may be performed based on the LanchTimeList field, the APP NAME field, and the APP ID field in the record of the user's application use behavior. If statistics collection is performed in the on-duty time period and the off-duty time period, when statistics collection is performed on an application that is most frequently used in the on-duty time period, statistics collection is not performed on usage of the application in the off-duty time 

With respect to dependent claim 9, Long as modified by Huang further teaches  Updating weight values for the target pages according to the information on the number of clicks on the target pages by the user (Huang [0088] when statistics collection is performed on an application that is most frequently used in the off-duty time period, statistics collection is not performed on usage of the application in the on-duty time period).

With respect to dependent claim 10, Long as modified by Huang further teaches  updating weight values for the target pages according to a preset length of time and the dwell time on the target pages by the user (Huang [0088] statistics collection may be performed based on the LanchTimeList field, the APP NAME field, and the APP ID field in the record of the user's application use behavior. If statistics collection is performed in the on-duty time period and the off-duty time period, when statistics collection is performed on an application that is most frequently used in the on-duty time period, statistics collection is not performed on usage of the application in the off-duty time period; and when statistics collection is performed on an application that is most frequently used in the off-duty time period, statistics collection is not performed on usage of the application in the on-duty time period).


Response to Amendment
In response to the 11/24/2021 office action claims 1 and 4 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-10 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 02/17/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153

/KRIS E MACKES/Primary Examiner, Art Unit 2153